Citation Nr: 1235408	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  11-14 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for scar, residual post removal of right great toenail due to soft tissue crush injury of the right toe.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel

INTRODUCTION

The Veteran served on active duty from November 1951 to November 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In August 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is included in the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Since the November 12, 2010, effective date of service connection, the Veteran's right toe scar has been slightly tender, stable, and less than six square inches in area, with only one scar affecting the toenail area of the right great toe.

2.  The only residual of in-service injury to the right toe is the scar that resulted from the surgical removal of right great toenail.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for scar, residual post removal of right great toenail due to soft tissue crush injury of the right toe, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.3, 4.7, 4.21, 4.71a, 4.118, Diagnostic Codes 5284, 7801-7805 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The award of service connection for scar, residual post removal of right great toenail due to soft tissue crush injury of the right toe, represented a substantiation of the Veteran's original claim, and thus the filing of a notice of disagreement with the initial rating assigned did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  Moreover, the Veteran was notified of regulations pertinent to the establishment of a disability rating and an effective date and in a February 2011 letter.  Dingess/Hartman, 19 Vet. App. at 478.

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  Also, the Veteran was provided VA examinations in February 2011 and September 2011.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  These examinations were adequate because they provided sufficient information to decide the appeal and were based on a review of the relevant medical records by examiners with appropriate expertise.  38 C.F.R. § 3.159(c)(4) (2011); Barr v Nicholson, 21 Vet. App. 303 (2007). 

There is no indication in the record that any additional evidence relevant to the issue on appeal is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  
Also, in Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the August 2012 Board personal hearing, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the American Legion, and the VLJ and representative asked questions focused on the nature, severity, and etiology of the disability in question.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 
 
All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the matter on appeal.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II.  Analysis

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for increase, VA has a duty to consider the possibility of assigning staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right scar is rated under Diagnostic Code (DC) 7804.  Scars not of the head, face, or neck are rated under 38 C.F.R. § 4.118, DCs 7801 to 7805.

Burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear:  in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 40 percent rating; in an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) warrant a 30 percent rating; in an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) warrant a 20 percent rating; in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating.  A deep scar is one associated with underlying soft tissue damage.  If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  The separate evaluations are combined under § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.  38 C.F.R. § 4.118, DC 7801 (2011).

Burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear, in an area or areas of 144 square inches (929 sq. cm.) or greater, warrant a 10 percent rating.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7802 (2011).

For scar(s) that are unstable or painful: five or more scars that are unstable or painful warrant a 30 percent rating; three or four scars that are unstable or painful warrant a 20 percent rating; one or two scars that are unstable or painful warrant a 10 percent rating.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  38 C.F.R. § 4.118, DC 7801 (2011).  38 C.F.R. § 4.118, DC 7804 (2011). 

For scars, other (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804, any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 are to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118, DC 7805 (2011).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, service treatment records reflect that the Veteran had an ingrown toenail of the right foot removed in September 1953.  There is no other indication of right toe or foot injury in service; the October 1953 report of examination for the Veteran's separation from service reflects a normal clinical evaluation of the feet, with no foot or toe problems noted.  A September 1958 report of medical history at the time of a service examination for reserve duty reflects that the Veteran reported never having had foot trouble, bone, joint, or other deformity, or arthritis.  

April 2008 to July 2008 VA treatment records reflect treatment for an ingrown toenail.

An April 2008 VA treatment record reflects that the Veteran reported getting a thick, discolored right great toenail, with one edge down under the skin, which had become painful.  He was scheduled for a podiatry consult.

In April 2008, the Veteran presented to the podiatry clinic with painful ingrown right great toenail, which he reported had been a problem for the past couple of years and was becoming more painful, making it difficult to ambulate in conventional shoewear.  It was noted that he wished to have surgical correction of the toenail.  On examination, neurologic examination was within normal limits, gait and stance were both mildly pronated, and all toenails were thick, hard, and yellowish brown with subungual debris.  The right great toenail was also deeply incurvated in both borders causing pain on ambulation and palpitation.  There was no erythema, edema, or temperature noted, and skin color, temperature, and texture were all normal.  The diagnosis was ingrown toenail and onychomycosis of the right great toe.  The Veteran underwent complete excision of the nails and matrix with phenolization of the matrix.  

In May 2008, the Veteran presented for follow-up care, debridement of the surgical site was performed, and the surgical site was heeling well, with no unusual findings.  The same was noted in June and July 2008, and it was noted that the Veteran was very comfortable and happy with the surgical result, and he was discharged.  

The Veteran submitted a statement from a service comrade, R. L., dated in October 2010, which asserts that, while serving with the Veteran in 1953 as a mechanic at a test and experimental unit, R. L. remembered an accident involving the Veteran whereby a large cross drive slid off of a pallet, injuring his right foot.  R. L. stated that, at that time, the Veteran was taken to the base hospital and treated, and had to have light duty for a period of time.

In a November 2010 statement the Veteran asserted that his in-service right toe injury was a crushing injury, and that he continued to have trouble with his toe and the nail.  

The report of a February 2011 VA foot examination reflects that the Veteran reported that, in September 1953, he accidentally sustained a smashed right great toe when a 1000 pound transmission slid from a forklift.  The Veteran reported that he jumped back, but that the transmission still smashed the end of his right great toe and nail.  He stated that his toenail was embedded in the skin when the surgeon removed it in the emergency room, that apparently no bones were broken, and that the great toenail was removed.  He reported that, after the original injury, the great toenail became deformed and later developed fungal infection, and that over the years he had been given various remedies but the toenail remained infected and deformed.  It was noted that, finally in April 2008, the nail was removed and nail bed matrix was eradicated in podiatry clinic at VA, and that since that successful procedure there had been no recurrence of the toenail.  There was noted to be improved course since onset, and no current treatments.

On examination, no pain, swelling heat, redness, stiffness, fatigability, weakness, lack of endurance or other symptoms were identified, and there were no flare-ups of foot joint disease, and no functional limitations on standing or to walking, with no assistive aids or devices needed.  There was no evidence of painful motion, swelling, tenderness, weakness, abnormal weight bearing, or other symptoms, no evidence of malunion or nonunion of the tarsal or metatarsal bones, and no muscle atrophy of the foot.  The significant physical findings included absence of the great toenail without deformity of the toe, skin, or nail bed.  The diagnosis was soft tissue crush injury right great toe and nail in September 1953 with a resulting right great toenail condition.  There was noted to be no effects on daily activities due to the condition.

On February 2011 VA skin examination, there was noted to be mild hypersensitivity of the skin in the area where the old nail was removed, which did not require treatment.  There was also noted to be absence of the great toenail and no abnormality in appearance of the underlying skin, but mild sensitivity to light touch. The diagnosis was post removal of drastically deformed and onychomycotic right great toenail, with no recurrence of toenail.  

In his May 2011 notice of disagreement, the Veteran asserted that he had constant pain that limited is activities, and was actually hobbled by his toe condition. 

During an August 2011 Decision Review Officer (DRO) hearing, the Veteran testified that, in addition to the scar from his toenail, his entire toe itself from the crush injury was painful and shorter than his other toe by a half-inch, which made wearing footwear difficult.  He also stated that when he took a step, his foot had a tendency to slide back and forth in the shoe, because his foot was too small for the shoe.  He reported that, as a result of his foot sliding back and forth, it was heavily callused.

The report of a September 2011 VA examination reflects that the Veteran had sustained a moderate foot injury in 1953 when a transmission fell on his right big toe.  The examining physician noted that the Veteran had a big toenail excised in 2008, which had healed well, but that the nail matrix was still mildly tender.  It was noted that X-rays revealed arthritis of both feet.  In the right foot, there were mild degenerative changes at the first metatarsophalangeal and interphalangeal joints, moderate size plantar calcaneal spur, and no fracture or dislocation.  It was also noted that the Veteran's foot injury impacted his ability to work, as his toenail removal would likely prevent him from performing extensive walking.  The examiner noted that the Veteran reported dropping a transmission on his right big toenail in 1953, but that the medical record did not have any information concerning that, and that the only entry was "ingrown toenail" dated in 1953.  The examiner also noted that when such documentation was shown to the Veteran, the Veteran stated that it was a lie and that the doctor was incompetent and just wanted to get out of the service.  The examiner further noted that, however, there was no record of any heavy object striking the right big toe in any of the Veteran's medical records.  The examiner stated that in 2008, due to the ingrown toenail, the entire toenail was removed, and that the Veteran stated that flare-ups occurred with walking and lasted 15 to 20 minutes, but that he used no devices.

On physical examination, the Veteran had relatively decent arches with normal pulses and sensation, and where the examiner palpated the right big toe, in which the nail had been completely removed, there was some skin irregularity with minimal redness where the nail had been, but really no other deformity.  When the examiner palpated it, the Veteran complained of no problems, but when asked if it was painful, he said it was slightly tender to touch.  The Veteran showed the examiner how much shorter the right toe was compared to the left big toe, but when the examiner adjusted his feet to be equal, he did not find any actual shortening of the right big toe.  No painful foot manipulation was noted about the claimed area, but the Veteran did complain of mild discomfort at the big toe where the nail was when palpated.  There was no disfiguring scar at all, but there was no great toenail, and this area was uncomfortable to palpation.

The examiner remarked that the Veteran's right foot and great toe were examined, and that, concerning a soft tissue crush injury to the right great toe, it could not be proven because his original medical records did not support this, as the only entry in the medical records was for an ingrown toenail in 1953 with no further comment or treatment noted.  The examiner stated that there was no record of any crush injury to the toe, and that no diagnosis could be made concerning this.  It was further noted that the examining physician asked the radiologist to determine whether there was any specific residual of a crush injury to the right big toe, and that the X-rays showed similar degenerative changes in both big toes, meaning these findings were secondary to natural progression of disease with age, and there were no findings concerning any specific crush injury. 

In his October 2011 substantive appeal, the Veteran stated that the September 2011 VA examining physician did not formally measure his toes, that he had daily pain in his toe and trouble finding shoes that fit correctly due to his toe problems.  

During his August 2012 Board hearing, the Veteran's representative asserted that the Veteran's underlying problems with the right toe, other than his toenail removal scar, warranted a separately compensable rating.  The Veteran testified that he was a maintenance worker and a 1000 pound cross drive transmission slid from a forklift and landed on his right foot, crushing his right foot, and that the toenail was removed as a result.  He testified that his toe had given him problems since then, that normally it was reddish and turned red easily, and that it hurt.  He stated that his foot slid inside his shoe due to his right toe being shorter than the left, which caused calluses, and that he had pain in his left toe, aside from his scar.  He further stated that, at the time of his in-service injury, he crushed the bone in his right toe, which was left to heal by itself after the toenail was removed.  The Veteran further stated that his right toe was much flatter than the left because it was crushed, and that some days he did not notice the pain as much, but he noticed it more at other times, like when it was cold, because he believed that the toe had poor circulation.  He further testified that he had been a motorcycle police officer during the course of his career, that his toe had caused him pain during his career, and that he had wore an extra pair of socks of the right foot to keep his foot from sliding.  He also stated that his right toe contributed to his limp, although such limp was primarily a result of his back and knees.  

Considering the pertinent evidence in light of the governing legal authority, the claim for a higher initial rating must be denied.  Based on the evidence of record, the Veteran's service-connected scar, residual post removal of right great toenail due to soft tissue crush injury of the right toe, has not warranted an initial rating greater than 10 percent at any time since the November 12, 2010, effective date of service connection.  

The record reflects that while the Veteran's right toe scar has been consistently noted to be slightly tender, there is no indication that such scar has ever been unstable or six square inches or more in area, or that the Veteran has had any more than one service-connected scar affecting the toenail area of his right great toe.  Thus, a rating higher than 10 percent is not available under DC 7801, DC 7802, or DC 7804.  

Also, the record does not reflect that the Veteran's right great toe scar has had any disabling effects not considered in a rating provided under diagnostic codes 7800 to 7804, and which should be evaluated under a different, appropriate diagnostic code.  See 38 C.F.R. § 4.118, DC 7805 (2011).  The only objective impairment noted on either February 2011 VA examination or on the September 2011 VA examination was mild sensitivity, tenderness, or discomfort to palpation.  While on September 2011 VA examination it was noted that the Veteran's toenail removal would likely prevent him from performing extensive walking, the record reflects that such impairment from his scar does not approximate the level of disability of "moderate" foot injury under 38 C.F.R. § 4.71a, DC 5284.  On February 2011 VA foot examination, there was noted to be no pain, swelling, heat, redness, stiffness, fatigability, weakness, or other symptoms identified, and there were no functional limitations on standing or to walking; on September 2011 VA examination, while the Veteran complained of mild discomfort at the big toe where the nail had been when palpated, no painful foot manipulation was noted about the claimed area.

The Veteran and his representative have contended that the Veteran's right great toe residuals should receive a separate rating for impairment of function, in addition to the Veteran's rating for his scar, such as a compensable rating under DC 5284 for moderate foot injury, for residuals of the Veteran's foot injury that do not involve his scar.  See 38 C.F.R. § 4.71a, DC 5284.  However, the competent and persuasive evidence of record reflects that the only residual of in-service injury to the right toe is the Veteran's scar resulting from the surgical removal of right great toenail in April 2008.  

The Veteran has asserted in written statements, on examination, and during his RO and Board hearings that, as the result of his in-service toe injury, he suffers pain in his toe that has hobbled him, that his right toe was flatter, and that his right toe is shorter by a half-inch, so that his foot has a tendency to slide back and forth in his shoe, which has caused calluses on his foot.  The Veteran is competent to report matters within his own personal knowledge, such as pain in his toe and his right toe being shorter than his left toe.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

However, the Board finds the objective medical evidence of record, including the February 2011 and September 2011 VA examination reports, to be more probative and persuasive in establishing the Veteran's right toe injury residuals than the Veteran's own assertions.  On February 2011 VA foot examination, there was noted to be no painful motion, swelling, heat, redness, stiffness, fatigability, weakness, lack of endurance, abnormal weight bearing, malunion or nonunion of the tarsal or metatarsal bones, or muscle atrophy of the foot.  On September 2011 VA examination, no painful foot manipulation was noted about the claimed area, although the Veteran did complain of mild discomfort at the big toe where the nail had been when palpated.

Furthermore, while X-rays have shown arthritis in the right foot, X-rays showed similar degenerative changes in both big toes, meaning, as determined by the September 2011 VA examining physician, that these findings were secondary to natural progression of disease with age, and there were no findings concerning any specific crush injury.  Thus, any pain in the right toe not involving the Veteran's scar from nail removal has not been related to the Veteran's in-service injury by the competent medical evidence, but rather to his age.  While the Veteran is competent to report pain and functional impairment in his right toe, he is not competent to make the medical determination that such pain is the result of an in-service injury in September 1953, rather than his age.

Also, while the Veteran has repeatedly asserted that his right toe is about a half-inch shorter than his left toe, the September 2011 VA examiner noted that the Veteran showed the examiner how much shorter the right big toe was compared to the left big toe, but that, when the examiner adjusted his feet to be equal, the examiner did not find any actual shortening of the right big toe.  Even though, in his October 2011 substantive appeal, the Veteran stated that the September 2011 VA examining physician did not formally measure his toes, the Board finds the objective medical evidence of the September 2011 VA examining physician's assessment of the Veteran's toe length to be more probative and persuasive than the subjective assertions of the Veteran.

The Board also finds the assessments of the February 2011 and September 2011 VA examiners regarding the residuals of the Veteran's in-service right toe injury, including the existence of any pain, functional impairment, or shortening, to be more probative and persuasive than the Veteran's assertions because they are more consistent with the record.  The Veteran's assertions regarding his in-service injury and subsequent residuals thereof have been inconsistent with the medical record and with his own prior statements.  During his August 2012 Board hearing, the Veteran asserted that his in-service injury involved a crushing of the bone in his right toe, which was left to heal by itself after the toenail was removed.  However, while service treatment records reflect that the Veteran had an ingrown toenail of the right foot removed in September 1953, there is no other indication of right toe or foot injury in service, the October 1953 report of examination for the Veteran's separation from service reflects a normal clinical evaluation of the feet, with no foot or toe problems noted, and a September 1958 report of medical history reflects that the Veteran reported never having had foot trouble, bone, joint, or other deformity, or arthritis.  Also, on February 2011 VA examination the Veteran reported that, at the time of his in-service injury, no bones were broken.  The first indication of any toe problem following the Veteran's period of service is his treatment for an ingrown toenail in April 2008, almost than 55 years after the Veteran's separation from service.  

Thus, the competent, credible, probative, and persuasive evidence, and the record as a whole, establishes that there has been no residual disability from any in-service injury to the right toe besides the Veteran's right great toe scar, residual post removal of right great toenail.  

Finally, it was noted on September 2011 VA examination that the Veteran's foot injury impacted his ability to work, as his toenail removal would likely prevent him from performing extensive walking; the Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The assigned rating of 10 percent reflects that the Veteran's disability is productive of impairment in earning capacity.  However, the record does not reflect that the average industrial impairment from his disability would be in excess of that contemplated by the assigned rating.  The Veteran's right toe scar has consistently been noted to be tender to palpation, and was noted to likely prevent him from performing extensive walking.  However, such manifestations are adequately contemplated by the schedular criteria for a 10 percent rating under DC 7804, which contemplate one or two scars that are unstable or painful, as a limitation to extensive walking would be consistent average functional impairment from a painful or unstable scar of the lower extremity. 

In addition, the record reflects that the Veteran has not required frequent hospitalizations, and, while it was noted that the Veteran's disability impacted his ability to work as his toenail removal would likely prevent him from extensive walking, there is no indication of marked interference with employment due to his right great toe scar.

In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.

Also, although the September 2011 VA examination report indicates an impact on the Veteran's ability to work, there is no assertion or evidence that the Veteran is unemployable due to his service connected disabilities.  Therefore, entitlement to a total disability rating based on individual unemployability is not raised by the record and will not be further addressed in this decision.  Rice v. Shinseki, 22 Vet. App. 447 (2009).
Thus, the criteria for a rating in excess of 10 percent for scar, residual post removal of right great toenail due to soft tissue crush injury of the right toe, have not been approximated at any time since the November 12, 2010, effective date of service connection.  Accordingly, there is no basis for staged rating of the Veteran's disability pursuant to Fenderson, and a higher rating than 10 percent must be denied.  As the preponderance of the evidence is against assignment of a higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2011); Gilbert, 1 Vet. App. at 53-56.  


ORDER

Entitlement to an initial rating in excess of 10 percent for scar, residual post removal of right great toenail due to soft tissue crush injury of the right toe, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


